Citation Nr: 0417705	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active service from January 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for hepatitis C.

Appellant testified in a hearing before the RO in March 2003 
and in a video hearing before the undersigned Veterans Law 
Judge in January 2004.  Transcripts of these hearings have 
been associated with the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with hepatitis 
C, but has not been shown to have a disability consequent to 
that disease.

2.  Symptoms of hepatitis C did not become manifest until 
after appellant's discharge from service.  Hepatitis C is not 
shown by any competent clinical evidence to be related to any 
in service occurrence or event.

3.  The appellant's hepatitis C is more likely related to 
appellant' s intravenous drug use; intravenous drug use is 
not documented until after appellant's discharge from 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case for service connection for hepatitis C, a 
substantially complete application was received in April 
2002; the claim was denied by rating decision in July 2002.  
Prior to the denial, the AOJ sent appellant a VCAA duty-to-
assist letter in April 2002.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The VCAA duty-to-assist letter detailed the risk factors for 
hepatitis C, the evidence necessary to establish entitlement 
to service connection, the information or evidence still 
needed, and the steps being taken by VA to develop the claim.  
The original rating decision of July 2002, the Statement of 
the Case (SOC) in September 2002, and the Supplementary 
Statement of the Case (SSOC) in April 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  Finally, the Board notes that appellant had a 
video hearing before the Board in January 2004, during which 
he informed the undersigned Veterans Law Judge that to the 
best of his knowledge VA has obtained all relevant evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); RO attempted to 
obtain appellant's records from several private medical 
providers but was unable to do so.  RO afforded appellant a 
VA medical examination in support of his claim, and appellant 
was afforded hearings before the RO's Decision Review Officer 
and before the Board in which to personally present any 
evidence or arguments relevant to the issue of service 
connection.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

2.  Factual Background

Appellant's service medical record is on file.  Appellant's 
pre-induction physical in July 1967 is silent in regard to 
hepatitis or any other liver disease.  Treatment records 
during service show no diagnosis or treatment for hepatitis 
or any other liver disease, or for blood transfusions, 
tattoos, or sexually transmitted disease.  Appellant's 
separation physical in March 1971 is silent in regard to 
hepatitis, tattoos, blood transfusion, or sexually 
transmitted disease.  Significantly, the Report of Medical 
History form completed at separation did not include any 
complaints of jaundice or other pertinent symptom and no 
hospitalizations were noted.  

Appellant submitted a claim for service connection for in-
service drug use in June 1976.  In the claim, appellant cited 
in-service treatment for drug use in Da Nang, Vietnam, and 
Fort Bragg, North Carolina.  Service connection was denied 
because there is no documentary corroboration of in-service 
drug treatment in appellant's service records.

Appellant underwent a VA Agent Orange medical examination in 
February 1993.  Appellant reported that he contracted 
hepatitis in 1971 and also reported a history of venereal 
disease.  Appellant reported a chronic drug problem and 
participation in a VA drug treatment program beginning in 
1992.  Appellant was noted to be an active heroin abuser who 
had injected into his lower extremities on the day of the 
examination.  The diagnoses include long history of 
polysubstance abuse, with active ulcers from current 
intravenous injection, but there is no diagnosis for active 
hepatitis.

The file contains a VA consultation slip dated November 1994 
that notes a provisional diagnosis of hepatitis C.

Appellant submitted the instant claim for service connection 
for hepatitis C in April 2002.  The claim form states that 
appellant was treated for hepatitis C at St. Vincent Hospital 
in May 1971.  A supporting letter by appellant's service 
representative asserts that appellant contracted hepatitis C 
by drinking contaminated water in Vietnam.  RO's subsequent 
attempts to obtain supporting records from St. Vincent 
Hospital were unsuccessful. 

Appellant underwent a VA medical examination in May 2002.  
The examiner reviewed the C-file.  Appellant informed the 
examiner that he began intravenous (IV) heroin use in 1968 
while in the service, and that he was diagnosed with 
hepatitis C at St. Vincent Hospital one month after his 
discharge from service.  Appellant reported a long history of 
IV drug use, interrupted by periods of incarceration for drug 
dealing, between 1972 and 1995.  Appellant had a blood 
transfusion in 1975.  Appellant denied tattoos, organ 
transplant, hemodialysis, or high-risk sexual activity.  In 
regard to symptoms of hepatitis, the examiner noted no 
presence of hematemesis, melana, abdominal pain, fever, or 
distention.  Appellant experienced nausea weekly, without 
vomiting.  There was no known history of hepatitis in 
service.  

The examiner's assessment was non-insulin dependent diabetes 
and hepatitis C.  The examiner noted that appellant had 
multiple risk factors for hepatitis C, including IV drug use 
and blood transfusion, although IV drug use in service is not 
documented.  Onset of hepatitis in service is not documented.  
The examiner opined that appellant's hepatitis C is more 
likely than not related to IV drug use.

RO issued a rating decision denying the claim in July 2002.  
Appellant's service representative submitted a Notice of 
Disagreement (NOD) in August 2002; the NOD asserts that 
appellant contracted hepatitis C by drinking contaminated 
swamp water in Vietnam.  Appellant's VA Form 9, submitted in 
October 2002, also asserts that appellant contracted 
hepatitis C by drinking contaminated swamp water in Vietnam.

Appellant testified before the RO's Decision Review Officer 
(DRO) in March 2003.  Appellant testified that in Vietnam his 
unit was not supplied with clean drinking water in the field, 
so appellant and other troops were forced to fill their 
canteens in ponds (T3-4).  Appellant also testified that he 
did not receive a physical examination at the time of 
discharge because he was rushed out of service within 24 
hours after his court-martial conviction was overturned (T3-
4).  Appellant became aware that he had hepatitis C within 
the first four months after his discharge (T4).  Appellant 
was treated in several hospitals in Bridgeport, Connecticut, 
but has been unable to obtain medical records from any of 
those hospitals (T4-6).  

Appellant testified before the Board in a videoconference in 
January 2004.  Appellant testified that while on missions in 
Vietnam he and other troops would receive cuts and scratches, 
which they would wash off in streams; the troops would also 
drink from those streams (T4).  The streams sometimes housed 
water rats (T4).  On one occasion, appellant came into 
contact with the blood of wounded soldiers (T5).  Appellant 
reported he had hepatitis C within two months of discharge 
from service, but has been unable to obtain corroborating 
medical records (T5).  Appellant believes that he was first 
diagnosed with hepatitis C at Park City Hospital, in 
Bridgeport, but that hospital has been closed and the records 
have been sent somewhere in Massachusetts (T6).  The 
hepatitis symptoms that caused appellant to seek treatment 
included back pain, inability to sit up, and discoloration of 
the eyes (T6).  Appellant was admitted to the hospital for 
several days (T7).  Appellant was also treated for hepatitis 
C while incarcerated by the Connecticut Department of 
Corrections (T7).  Appellant is currently awaiting a liver 
transplant at the West Haven VA Medical Center (T8).  
Appellant did not have hepatitis symptoms while in service 
(T8).  Appellant did not receive a discharge physical because 
he had been released from the stockade when his conviction 
was overturned (T8).  To the best of appellant's knowledge, 
all available records have been obtained by VA (T9).  
Appellant does not know of any employment physicals, 
insurance physicals, or similar documents that may be 
relevant (T9).  Appellant's current liver problems make it 
impossible for him to climb three flights of stairs (T10-11).    

3.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, there is medical evidence that 
appellant currently has hepatitis C, but there is no medical 
evidence that appellant currently has disabling symptoms of 
the disease.  Appellant testified that he is awaiting a liver 
transplant, but that assertion is not corroborated by 
documentation in the record, nor is there documentation that 
appellant has any current active symptoms of hepatitis C at 
all.  That a condition or injury arguably occurred in 
service, alone, is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The term "disability" as used 
for VA purposes refers to an impairment of earning capacity 
due to disease, injury, or defect, rather than the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There being no medical evidence on file 
that appellant has a current disability resulting from his 
hepatitis C, the Board finds that the first part of the 
Hickson analysis is not satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for hepatitis or other 
liver condition; the service records show no blood 
transfusion, tattoos, high-risk sexual activity, IV drug use, 
or other activity recognized as constituting a high risk of 
hepatitis C infection.  Appellant testified that he did not 
received a separation physical examination, but there is a 
separation physical examination on file; both it and the 
supporting Report of Medical History bear appellant's 
signature, and the Board must accept these documents as 
credible absent evidence to the contrary.  The separation 
physical and Report of Medical History are silent in regard 
to symptoms of hepatitis during service.  Appellant has in 
fact testified that he did not have symptoms of hepatitis 
while in service.  The Board accordingly finds that the 
second part of the Hickson analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  Appellant testified that in his opinion 
his hepatitis results from drinking contaminated water and 
possibly to exposure to the blood of a wounded soldier, but a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 392 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The file 
contains no medical opinion supporting a nexus between 
appellant's current hepatitis C and any documented event or 
disease in service.  A veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   There being 
no medical evidence of a nexus between appellant's military 
service and his current hepatitis C, the Board finds that the 
third part of the Hickson analysis has not been satisfied.

The Board notes, in regard to etiology, that appellant 
believes that his hepatitis C is due to his exposure to 
contaminated drinking water in Vietnam, but the VA medical 
examiner stated that it is more likely than not that 
appellant's hepatitis C is related to his IV drug use.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly accepts the 
opinion of the VA medical examiner that IV drug use, and not 
contaminated drinking water or exposure to the blood of 
injured soldiers, was the probable cause of appellant's 
hepatitis C.  Especially given the lack of competent evidence 
showing hepatitis at a time proximate to service.

Organic diseases and disabilities that are a secondary result 
of the chronic use of drugs will not be considered of willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (2003).  However, there 
is no documentation that appellant's IV drug use began in 
service.  The VA Agent Orange medical examination in February 
1993 records a diagnosis of active and long-term IV drug use, 
but that examination was more than 20 years after discharge 
from service.  Since appellant was an IV drug user for at 
least 20 years after service, there is no realistic way to 
determine the point at which the infection with hepatitis C 
occurred.  Because appellant's service medical records are 
silent in regard to symptoms of hepatitis, the Board 
concludes that appellant was infected with hepatitis C at 
some point after his discharge from service.

Service connection may be awarded under 38 C.F.R. § 3.303(b) 
for a chronic condition when (1) the chronic disease 
manifests itself in service and the veteran currently has the 
same condition, or (2) a disease manifests itself in service 
and is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  There being no medical evidence that the hepatitis C 
manifested itself in service, the Board finds that service 
connection is not available as a chronic condition under 38 
C.F.R. § 3.303(b) (2003).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



